Citation Nr: 1821969	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-16 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to December 1978 and from October 1979 to April 1983.  He died in February 2018.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined, in pertinent part, that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for bilateral pes planus (which was characterized as pes planus deformity) and for a left ankle disability (which was characterized as posttraumatic osteochondritis dissecans, left ankle (claimed as left ankle condition)).  The Veteran disagreed with this decision in July 2013.  He perfected a timely appeal in February 2014 with respect to his request to reopen the previously denied service connection claim for a left ankle disability.  He also perfected a timely appeal in July 2014 with respect to his request to reopen the previously denied service connection claim for bilateral pes planus.  Although he requested a Travel Board hearing when he perfected his appeals, the Veteran failed to report for this hearing when it was scheduled at the RO in October 2014.  Thus, his Board hearing request is deemed satisfied.  See 38 C.F.R. § 20.704 (2017).  

The Board observes that, in a March 2009 rating decision, the RO denied the Veteran's claim of service connection for a left ankle disability.  The Veteran did not appeal this decision and it became final.  The Board next observes that, in a February 2012 rating decision, the RO denied the Veteran's claim of service connection for bilateral pes planus.  This decision also was not appealed and became final.  See 38 U.S.C. § 7104 (West 2012).  He further did not submit any relevant evidence or argument within 1 year of the March 2009 or February 2012 rating decisions which would render either of these rating decisions non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for bilateral pes planus and for a left ankle disability are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran appointed his current service representative to represent him before VA by filing a properly executed VA Form 21-22 in March 2016.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

On March 19, 2018, the Board was notified by an electronic records match with Social Security Administration (SSA) records that the appellant died in February 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (West 2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.



		
L. M. BARNARD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


